296 F.2d 123
George PARK, Appellant,v.UNITED STATES of America, Appellee.
No. 17378.
United States Court of Appeals Ninth Circuit.
Nov. 16, 1961, Rehearing Denied Jan. 11, 1962.

William Strong, Beverly Hills, Cal., for appellant.
Francis C. Whelan, U.S. Atty., Thomas R. Sheridan, Asst. U.S. Atty., Chief, Criminal Division, William A. Dougherty, Asst. U.S. Atty., and Robert Hinerfeld, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM.


1
In this narcotics case, objection is made to the sufficiency of the evidence even though no motion was made for a directed verdict at the close of the evidence.  We find the objection is really an argument relating to the credibility of witnesses.  Some instructions were offered by defendant and rejected.  No exception was taken to the instructions, either given or refused.  We find no plain error on the first two points.


2
The third proposition of constitutionality was determined adversely to Park in Caudillo v. United States, 9 Cir., 253 F.2d 513.


3
Judgment affirmed.